PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/469,160
Filing Date: 24 Mar 2017
Appellant(s): TYM LABS L.L.C.



__________________
Guy V. Tucker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 10, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 03, 2021 from which the appeal is taken is being maintained by the examiner.
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 5, 8, 17 and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Lampke (2,808,749) in view of Diaz (4,374,480), Spirer (6,260,443) and anyone of Ehlert (RES5842), Kirk (606558), Meller (5334013) or Hendrickson (USP 3,430,510) per final rejection of 08/03/2021.

(2) Response to Argument
As an initial matter, the affidavits filed on 5/3/2022 - which Appellant’s rely upon in the appeal brief - are untimely and therefore not persuasive. Specifically, Appellant failed to provide a “showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented has been made.”
Regarding the rejection of claim 1 over the combination of Lampke, Diaz, anyone of Ehlert, Kirk, Meller or Hendrickson and Spirer, Appellant argues that the combined tool does not render independent claim 1 unpatentable, since the features of claim 1 are not disclosed. Appellant argues that the teaching reference Diaz fails to teach a sealed housing with pressurized lubricant for the base reference Lampke, thus Lampke and Diaz are not usable underwater. Then Appellant argues that none of the teaching references Ehlert, Kirk, Meller or Hendrickson, properly teaches sealed housing with pressurized lubricant. Appellant attacks each reference, e.g., Ehlert by stating “slight positive pressure…to reduce contamination” is far from being pressurized lubricant that prevents water from flowing in. This argument is not persuasive. The teaching of Ehlert is the desirability of having a sealed housing with positive pressure, how slight or large of a positive pressure, is not an issue, rather the teaching provides for the combined tool of Lampke and Diaz to be sealed at a positive pressure. Then Appellant attacks Kirk, which teaches a sealed unit form dirt and water with positive pressure lubricant system, by stating that it lacks a unidirectional valve and that the unit would only need to keep light moister out. Here again, the arguments are not persuasive, since claims rejected do not require or recite how long the tool has to be underwater. Similarly, Appellant attacks Meller, that it teaches sealed housing with pressurized lubricant for a dental tool that lacks unidirectional valve, which again is invalid because the teaching from Meller is the desirability to have a sealed housing with pressurized lubricant. Appellant then attacks Hendrickson that it fails to teach a sealed housing with pressurized lubricant, which is in error. Hendrickson teaches lubricant under pressure so that it flows through the oil passage. Finally appellant attacks the teaching of Spierer which provides for a hermetically sealing the housing so that the tool may be used under water, by stating that the tool would lack unidirectional valve. These arguments are not persuasive, since they attack the references individually and since appellant reads more into the claims that recited.
In response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to appellant’s argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which applicant relies (i.e., underwater use at a certain depth for a long period of time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that even if claims were interpreted in light of the specification, i.e., the ability for the tool to work underwater due to one-way valve and pressurized sealed lubricant.
Lampke, as the base reference discloses a torque tool having an input, a housing, a gear train, an engagement unit, and an output end meeting claim 1, except for disclosing for the housing to be sealed from a surrounding environment at a positive pressure when the lubricant is inserted by a indicational valve to pass the lubricant, wherein the housing is sufficiently sealed and the pressure is sufficiently high allowing the tool to work underwater. Note that claims and the original disclosure do not recite or disclose any requirements for the depth at which the tool can operate or the duration of the operation at that depth. Appellant keeps arguing that the combination does not meet the claim for not disclosing a unidirectional valve and lubricant at high pressure. This argument is not persuasive. Diaz teaches a torque wrench having a ball-spring check valve. The valve disclosed and taught by Diaz is a unidirectional valve to seal out dirt and to retain lubricant 04:20-22. Anyone of Ehlert, Kirk, Meller or Hendrickson, utilized in the combination, teaches the desirability of having the lubricant in a positive pressure, e.g., to reduce contamination from outside sources (Ehlert 01:52); to provide for easy maintenance (Kirk 03:67); to prevent internal contamination during use (Meller 05:36-38) and to force lubrication throughout parts (Hendrickson 04:30-34). The tool of Lampke modified by Diaz for a unidirectional valve to seal out dirt, further modified by anyone of Ehlert, Kirk, Meller or Hendrickson for positive pressure of lubricant to enhance prevention of outside contaminants, is also modified by Spirer to hermetically seal the housing so that the tool can be used for underwater applications. 
The modified tool as proposed meets all of the limitations of recited claim 1, e.g., wherein the housing is sufficiently sealed and the positive pressure is sufficiently high to prevent water from passing through the unidirectional/check valve when the wrench is used underwater. Appellant then relies on the declarations by Mr. Staudinger and Mr. Scharf, as secondary evidences to show unexpected results and long felt need. 
Affidavits filed May 3, 2022 have been fully considered but they are untimely, and thus not persuasive. But even assuming for the sake of arguments the affidavits were timely, which the examiner does not acquiesce to, they are still unpersuasive. The argument with regards to declaration as evidence of unexpected results and long felt need is insufficient to overcome the obviousness rejection as described above. The Affidavits under 37 CFR 1.132 are insufficient to overcome the rejection of claims 1-6 and 8-20 based upon the combination of Lampke in view of Diaz, Spirer and anyone of Ehlert, Kirk, Meller or Hendrickson as set forth in the last Office action because:  
Firstly it is noted that both Affidavits declare that they have read entire specification of US Application 17/125,603 or Barzelay`603, which is not the instant application, i.e., 15/469,160.
The declarations are not sufficient to push the application to allowance, based on the totality of evidence, since it refer(s) only to the system described in the above referenced application and not to the individual claims of the application. Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
It include(s) statements which amount to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof, as required per MPEP § 716.
It include(s) statements which amount to an affirmation that the affiant has never seen the claimed subject matter before.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
The declaration that the embodiments of the invention have enjoyed unexpected results fails to overcome the obviousness rejections over the combined references since it fails to establish
A) a description of what was tested, which must include the features of invention as claimed. For example, claim 1 only requires for the tool to work underwater. The Exhibits in fact, state or admit that the prior art tool works underwater only for a few minute (both declarations, section 4, lines 4-5), which fails to point out which claim limitation is not met.
B) Both declarations, state that the prior art tool tested fails to provide such results, since the tool tested lacks a unidirectional valve combined with pressurized lubricant (Mr. Staudinger section 7, misnumbered 6, line 1 and Mr. Scharf section 7, line 1).  This, in fact declares that the prior art tool used is not the combined tool applied to the claims. The tool of Lampke modified Diaz, comprises a unidirectional valve, and the tool further modified by anyone of Ehlert, Kirk, Meller or Hendrickson, further comprise lubricant under high pressure. 
C) The declaration fails to establish nexus between the claimed invention and the tool tested. There are no evidence to determine that the unexpected results are not derived from other factors, or not due to unclaimed features, such as material utilized, thickness of the housing, strength of the check valve and/or precise machining of the parts.
The separate arguments presented by the consul and the affidavits regarding long felt need with regards to the US Patents listed are not persuasive because the need to construct a tool which may be used for a variety of purposes and one which may be manufactured and sold at a comparatively small cost has indeed been met by references applied to the claims. The evidence fails to successfully show that; 
A) the need must have been a persistent one that was recognized by those of ordinary skill in the art. See In re Gershon, 372 F. 2d 535 ,152 USPQ 602 (CCPA 1967);
B) the long-felt need must not have been satisfied by another before the invention by applicant. See Newell Companies v. Kenney Mfg. Co., 864 F. 2d 757 ,9 USPQ2d  1417 (Fed. Cir. 1988); and
C) the invention must in fact satisfy the long-felt need. See In re Cavanagh, 436 F. 2d 491 ,168 USPQ 466 (CCPA 1971).
The evidence also fails to show unsuccessful efforts to solve the problem. See Orthopedic Equipment Co., Inc. V. All Orthopedic Appliances, Inc., 707 F. 2d 1376 ,217 USPQ 1281 (Fed. Cir. 1983). 
The evidence states that the claimed subject matter solved a problem that was long standing in the art.  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.
The arguments that sufficient nexus exists between the claimed subject matter and the unexpected result or the long felt need are not persuasive as it fails to establish the nexus between the claimed invention and the tool tested and there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.
(4) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Hadi Shakeri/
Primary Examiner, AU 3723

Conferees:
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723    
                                                                                                                                                                                                    /OREN I GINSBERG/RQAS, OPQA   
                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.